DISMISS and Opinion Filed April 22, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01212-CV

                                  KHANH DAO, Appellant
                                           V.
                                 PHILLIP SILVA, Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-16235

                            MEMORANDUM OPINION
                      Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Francis
       Before the Court is the parties’ agreed motion to dismiss the appeal. The parties have

informed the Court that they have settled their differences. Accordingly, we grant the parties’

motion and dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a)(2).




141212F.P05
                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KHANH DAO, Appellant                               On Appeal from the 192nd Judicial District
                                                   Court, Dallas County, Texas.
No. 05-14-01212-CV         V.                      Trial Court Cause No. DC-11-16235.
                                                   Opinion delivered by Justice Francis.
PHILLIP SILVA, Appellee                            Justices Lang-Miers and Whitehill,
                                                   participating.

     In accordance with this Court’s opinion of this date, the appeal is DISMISSED WITH
PREJUDICE.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered April 22, 2015.




                                             –2–